PER CURIAM.
We affirm the judgment of the trial court. However, the present sentence does not specifically set forth the period of credit time to be allowed as required by Section 921.161(1), Florida Statutes (1975). Smith v. State, 310 So.2d 770 (Fla.2d DCA 1975). Moreover, the phrase “at hard labor” in the sentence is improper because no existing state statute provides for imprisonment at *1009hard labor as a sentence for any offense. Speller v. State, 305 So.2d 231 (Fla.2d DCA 1974). Therefore, we remand the case for correction of sentence, and appellant need not be present at that time.
GRIMES, C. J., and HOBSON and DAN-AHY, JJ., concur.